UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

                              )
CHAMBER OF COMMERCE OF THE    )
UNITED STATES OF AMERICA,     )
                              )
          Plaintiff,          )
                              )
          v.                  )   Civil Action No. 09-2014 (RWR)
                              )
JACQUES SERVIN et al.,        )
                              )
          Defendants.         )
                              )

                         MEMORANDUM ORDER

     Plaintiff Chamber of Commerce of the United States of

America brings this action against Jacques Servin and others

asserting claims including trademark infringement and dilution,

unfair competition, cyber-piracy, and unfair trade practices.

The defendants have moved for a stay of discovery and the

disclosures required by Federal Rule of Civil Procedure 26.    They

argue that discovery in this case is likely to be extensive and

costly, and that the defendants should not be exposed to

discovery expenses since they also have pending a motion to

dismiss which, if granted, would terminate the litigation.

(Defs.’ Mot. to Stay Discovery and Rule 26 Disclosures at 1-3.)

The Chamber of Commerce opposes, arguing that the Chamber is at

risk of ongoing harm because the defendants expressly refused to

cease their purportedly wrongful conduct, and that the defendants

have not assured the Chamber that they will preserve relevant
                                -2-

evidence.   (Pl.’s Mem. in Opp’n to Defs.’ Mot. to Stay Discovery

and Rule 26 Disclosures (“Pl.’s Mem.”) at 10-11.)

     In this case, no discovery scheduling order has been entered

yet in light of the pendency of the dispositive motion filed by

the defendants.1   Moreover, plaintiffs aver, and defendants do

not dispute, that the parties have not conferred about the

discovery that is necessary, and defense counsel have not agreed

to meet to discuss the scope of discovery.   (Pl.’s Mem. at 9-10.)

Thus, a request to stay discovery appears premature.   In

addition, the defendants have asserted that they have ceased the

conduct specifically complained about by the Chamber of Commerce

and that “defendants’ counsel are properly abiding by all legal

and ethical guidelines and preserving all relevant evidence to

the best of their knowledge and ability.”2   (See Defs.’ Reply at


     1
       “[I]t is well settled that discovery is generally
considered inappropriate while a motion that would be thoroughly
dispositive of the claims in the Complaint is pending.” Institut
Pasteur v. Chiron Corp., 315 F. Supp. 2d 33, 37 (D.D.C. 2004)
(internal quotation omitted); see also Covad Communications Co.
v. Revonet, Inc., 250 F.R.D. 14, 18 (D.D.C. 2008) (noting that
discovery was stayed pending resolution of a motion for judgment
on the pleadings “in order to save the litigants potentially
unnecessary discovery expenses”).
     2
       The Chamber of Commerce has moved for leave to file a
surreply, arguing that the defendants asserted in their reply
brief that they gave up control of a Web site, but “refused the
Chamber’s request for proof . . . [and] it is unclear whether the
Defendants really have given up control of the” Web site. (Pl.’s
Mot. for Leave to File Surreply at 3.). Motions for leave to
file a surreply are not favored, although courts may be inclined
to grant leave to file a surreply when it responds to new factual
allegations “of substantial import.” Tnaib v. Document Techs.,
                                  -3-

4-5.)    With no need demonstrated at this point for a stay, the

defendants’ motion will be denied.      Accordingly, it is hereby

        ORDERED that defendants’ motion [17] to stay discovery and

Rule 26 disclosures be, and hereby is, DENIED without prejudice.

It is further

        ORDERED that the plaintiff’s motion [28] for leave to file a

surreply be, and hereby is, DENIED.

        SIGNED this 11th day of March, 2011.


                                                 /s/
                                        RICHARD W. ROBERTS
                                        United States District Judge




LLC, 450 F. Supp. 2d 87, 89 n.3 (D.D.C. 2006).      Here, the Chamber
has not demonstrated why this purported factual     dispute is of
substantial import in resolving the defendants’     motion. The
motion for leave to file a surreply, then, will     be denied.